              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                  Case No. 16-CR-133-2-JPS-JPS
 v.

 CHRISTOPHER E. MORGAN,
                                                                  ORDER
                      Defendant.


1.     BACKGROUND

       On February 8, 2021, Defendant filed a motion for compassionate

release. (Docket #72). The Government filed a response, (Docket #80), and

Defendant replied, (Docket #84). The Court has reviewed these submissions

and will deny Defendant’s motion for compassionate release.

2.     FACTS

       In 2016, Defendant pleaded guilty to one count of brandishing a

firearm in furtherance of a crime of violence. (Docket #63 at 1). In the plea

agreement, Defendant admitted that he not only served as the getaway

driver during an armed robbery, but, immediately before the robbery, he

provided a loaded firearm to his co-actor, Anthony Chappell, with

knowledge that Chappell intended to rob a Walgreens pharmacy. (Docket

#23 at 13–15). When the firearm was recovered from Defendant a short time

after the robbery, it was loaded with ten rounds, including one in the

chamber. (Id.) On July 6, 2017, this Court sentenced Defendant to 84 months

in prison, the statutory mandatory minimum on the count of conviction.

(Docket #63 at 2). The Bureau of Prisons (“BOP”) projects that the defendant

will be released from custody on August 10, 2022. (Docket #80 at 2).
       Defendant is a 33-year-old male. (Docket #62 at 2). He is currently

detained at Federal Correctional Institution Sandstone (“FCI Sandstone”)

in Sandstone, Minnesota. As of May 14, 2021, FCI Sandstone reports that no

inmates or staff members have active cases of COVID-19.1 One inmate death

has been reported, and 671 inmates and 53 staff have recovered from the

virus.2 Further, FCI Sandstone is reporting that 114 of its staff and 286 of its

inmates have been fully vaccinated.3 Defendant tested positive for COVID-

19 and has since recovered. (Docket #72 at 5).

       As grounds for his motion, Defendant relies on the general threat

posed by the COVID-19 pandemic and the possibility of variants of the

virus infecting FCI Sandstone. (Docket #72 at 5). Defendant does not point

to any underlying medical condition that makes him more susceptible to

COVID-19. (Docket #80 at 2). Defendant’s “primary reason” for seeking

release is to care for his grandmother, who has lung cancer, and his 94-year-

old great-grandmother, who was recently diagnosed with cancer. (Docket

#72 at 5–6).

3.     LEGAL STANDARD

       The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”




       1 Fed.   Bureau      of       Prisons,      COVID-19         Coronavirus,
https://www.bop.gov/coronavirus/ (last visited May 14, 2021).
       2   Id.
       3   Id.


                                  Page 2 of 7
18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).

       While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.


                                 Page 3 of 7
U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:

       [t]he defendant is suffering from a serious physical or mental
       condition, suffering from a serious functional or cognitive
       impairment, or experiencing deteriorating physical or mental
       health because of the aging process, that substantially
       diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from
       which he or she is not expected to recover.

Id. § 1B1.13 n.1.(A)(ii).

        The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id.

§ 1B1.13(B)(2).

       Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when determining the

sentence to be imposed, the Court shall consider, among other things: the

nature and circumstances of the offense; the defendant’s history and

characteristics; and the need for the sentence to (1) reflect the seriousness of

the offense, promote respect for the law, and provide just punishment,

(2) afford adequate deterrence, (3) protect the public, and (4) provide the

defendant with effective training, care, and/or treatment.

4.     ANALYSIS

       First, the Government concedes that Defendant exhausted his

administrative remedies. (Docket #80 at 4); see Gunn, 980 F.3d at 1179

(“Failure to exhaust administrative remedies is an affirmative defense, not

a jurisdictional issue that the court must reach even if the litigants elect not

to raise it.”) (internal citations omitted). The Court next determines whether



                                  Page 4 of 7
Defendant has an extraordinary and compelling reason warranting his

release.

       The outbreak of COVID-19, together with a defendant’s underlying

medical conditions that place the defendant at “high risk” should he

contract the disease, may establish an extraordinary and compelling reason

warranting release. See, e.g., United States v. Gonzales, Case No. 13-CR-101-

JPS, 2020 WL 4437154, at *4 (E.D. Wis. Aug. 3, 2020). But, with regard to

COVID-19, “reliance on circumstances applicable to everyone in prison

would appear to read the term ‘extraordinary’ out of the statute.” United

States v. Scott, 461 F. Supp. 3d 851, 863 (E.D. Wis. 2020). “[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate

release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       Defendant has not alleged that he suffers from any underlying

conditions that put him at higher risk if he were to contract COVID-19.

Instead, Defendant bases his argument on concerns about the potential

threat of new strains of COVID-19 infecting FCI Sandstone and the BOP’s

general response to the pandemic and inmate safety. (Docket #72 at 4–5).

Defendant’s concerns that the COVID-19 virus is dangerous to incarcerated

people is too generalized as to rise to the level of extraordinary and

compelling. Further, Defendant has already tested positive for and

recovered from COVID-19 with minimal symptoms, and FCI Sandstone is

making strides in vaccinating its staff and inmate population.

       Defendant’s second basis for release—his “primary reason”—is that

he is needed to care for his grandmother and great-grandmother, both of

whom are suffering from cancer and other serious health conditions. (Id. at

5–6). Defendant states that no other family member is able to care for his ill


                                  Page 5 of 7
relatives. (Id.) The Court recognizes that Defendant’s family is undergoing

hardship as a result of Defendant’s incarceration during a pandemic. But

again, this is not a situation unique to Defendant. Courts have found that

the burden placed on a defendant’s family by the defendant’s incarceration

is not a reason to justify release. See, e.g., United States v. Nazer, 458 F. Supp.

3d 967, 973 (N.D. Ill. 2020) (holding that a defendant’s spouse’s inability to

watch and homeschool their kids due to her job in healthcare during the

COVID-19 pandemic did not constitute an extraordinary or compelling

circumstance as would warrant a reduction of his sentence); United States v.

Schnabel, No. 2:17-CR-169, 2020 WL 3566613, at *4 (S.D. Ohio July 1, 2020)

(“[T]he incarceration of many inmates poses a hardship to their families.

The defendant’s family circumstances are not extraordinary.”); United

States v. Ingram, No. 2:14-CR-40, 2019 WL 3162305, at *2 (S.D. Ohio July 16,

2019) (“Many, if not all inmates, have aging and sick parents. Such

circumstance is not extraordinary.”). The hardships put on Defendant’s

family by his incarceration do not constitute an extraordinary and

compelling reason.4

5.     CONCLUSION

       Defendant has exhausted his administrative remedies. However, he

has not proffered an extraordinary and compelling reason warranting his




       4 Although the Court is permitted to stray from the guidelines, the
commentary to U.S.S.G. § 1B1.13 provides two situations in which “family
circumstances” may constitute extraordinary and compelling reasons: (1) “[t]he
death or incapacitation of the caregiver of the defendant’s minor child or minor
children; and (2) “[t]he incapacitation of the defendant’s spouse or registered
partner when the defendant would be the only available caregiver for the spouse
or registered partner.” Neither circumstance is applicable in the present case.


                                   Page 6 of 7
release. Therefore, the Court will deny Defendant’s motion for

compassionate release, (Docket #72).

      Accordingly,

      IT IS ORDERED that Defendant Christopher E. Morgan’s motion

for compassionate release (Docket #72) be and the same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 19th day of May, 2021.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 7 of 7
